Registration Statement No. 333-150029 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERGIO INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware n/a (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12 Daniel Road East Fairfield, New Jersey 07004 (Address of Principal Executive Office) (Zip Code) Bergio International, Inc. 2010 Flexible Stock Plan (Full title of the plan) Berge Abajian Chief
